Citation Nr: 1226342	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee denied the Veteran's claim of entitlement to a TDIU (also referred to as individual unemployability).  He perfected a timely appeal as to that denial.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Veteran seeks a TDIU.  He contends that his service-connected disabilities prevent him from engaging in any substantially gainful employment.  The Veteran maintains that he had to stop working as a result of his migraine headaches.  It is also reported that the Veteran is required to keep his left arm in a sling most of the day and take medications to relieve the pain.  The Veteran relates that his conditions have been so severe that he has been occupationally impaired ever since his discharge from military service.  His representative notes that, in order to receive the 50 percent rating for migraines, a veteran must have "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He argues, therefore, that the description of the rating criteria itself is proof that the Veteran, having been assigned 50 percent for his migraine headaches, would be struggling to obtain or maintain gainful employment.  
The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

To qualify for a total rating for compensation purposes, the evidence must show that the schedular rating is less than total and that the claimant is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, provided that there is only one such disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  Id.  

In this case, the Veteran meets the schedular rating requirements for eligibility for TDIU.  He is presently service connected for migraine headaches, evaluated as 50 percent disabling; right wrist fracture, with residual weakness, right hand, evaluated as 30 percent disabling; and status post left elbow fracture, evaluated as 10 percent disabling.  His combined service-connected rating is 70 percent.  Consequently, he meets the eligibility requirements described above.  The question remains, though, whether he is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 C.F.R. § 4.16(a).  

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33(1993).  To date, VA has not afforded the Veteran a VA examination with regard to this claim.  Because there exists no such medical opinion in this case, a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due solely to his service-connected disabilities, is needed.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following actions: 

1.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

The examiner should opine as to whether it is at least as likely as not (50% probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities only-migraine headaches, right wrist fracture with residual weakness in the right hand, and status post left elbow fracture.  Consideration should be given to the Veteran's occupational experience and education.  Complete rationale for the opinion regarding employability should be provided.  
2.  Ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Any additional development suggested by the newly obtained information should be undertaken.  

3.  Thereafter, readjudicate the claim for a TDIU.  If this benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

